DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16/595,522, attorney docket 151277.02.
Application is assigned an effective filing date of 8/29/2017 based on PCT parent application’s foreign priority filing date, and applicant is Sumitomo Riko Company LTD.
Applicant’s election without traverse of Invention I and figure 4 in the reply filed on 4/18/2018 is acknowledged. Claims 1-2,4, 6, 8-23, 40-46, 49, and 52-53 are pending and are considered below.
 Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
Claims 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “that extends from a portion between the first inner surface of the first electrode sheet and the body portion of the dielectric layer to outside.”  “Outside” is a relative term which makes the claim and its dependents indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 23, 40-42, 45, 52 and 53 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Nakaya et al.  (CN 101400013).

As for claim 1,
Nakaya teaches in figure 2 and paragraphs [0075-0078] transducer comprising: a first electrode sheet (20U) provided with a plurality of first through-holes (woven sheet which will inherently have openings between cords, [0065-0070]);
 a dielectric layer (30U) with a first surface that is disposed on a side of the first electrode sheet;
 and a first fusion-bonding layer formed from a fusion-bonding material (90, formed of a thermoplastic resin [0078]),
 wherein the first fusion-bonding layer joining together, by fusion-bonding of the fusion-bonding material (using heat and compression [0077]),
 a boundary region between a body portion of the dielectric layer and a first inner surface of the first electrode sheet and a boundary region between the body portion of the dielectric layer and a first inner circumferential surface of at least some of the plurality of first through-holes (the bonding of Nakaya is between the cloth and the elastic member in a frame configuration which inherently with ooze between the fibers of the cloth because the heating of the adhesive layer softens the material which must conform around the fibers).

As for claim 4,
 Nakaya teaches the transducer according to claim 1,
And Nakaya teaches that the first fusion-bonding layer causes fusion-bonding in an entire range in which the body portion of the dielectric layer faces the first inner surface of the first electrode sheet. (the entire circumference is bonded)

As for claim 6,
Nakaya teaches the transducer according to claim 1,
And it is inherent in Nakaya that the first fusion-bonding layer blocks the plurality of first through-holes. (the adhesive sheet is continuous and is not shown to develop holes after bonding).

As for claim 23.
Nakaya teaches the transducer according to claim 1,
And Nakaya teaches a second electrode sheet (20L) provided with a plurality of second through-holes and disposed on a side of a second surface of the dielectric layer (30L);
 and a second fusion-bonding layer formed from a fusion-bonding material,
 wherein the second fusion-bonding layer joining together by fusion-bonding of the fusion-bonding material (using heat and compression [0077]),
 a boundary region between a body portion of the dielectric layer and a second inner surface of the second electrode sheet and a boundary region between the body portion of the dielectric layer and a second inner circumferential surface of at least some of the plurality of second through-holes (the bonding of Nakaya is between the cloth and the elastic member in a frame configuration which inherently with ooze between the fibers of the cloth because the heating of the adhesive layer softens the material which must conform around the fibers).

As for claim 40,
Nakaya teaches the transducer according to claim 1,
 comprising: an electrostatic sheet that includes at least the first electrode sheet,
 the dielectric layer, and the first fusion-bonding layer (described above);
 and a conductive member (10) that is disposed on a side of a second surface of the dielectric layer and forms a core body of the transducer.

As for claim 41.
Nakaya teaches a transducer comprising: a conductive member (10);
 and an electrostatic sheet (20U) that is provided in a surface normal line direction of the conductive member (it is above the surface of the conductive member,
 wherein the electrostatic sheet includes a first electrode sheet provided with a plurality of first through-holes (it is a wire mesh [065-0070],
 and a dielectric layer (30U) with a first surface disposed on a side of the first electrode sheet and a second surface disposed on a side of the conductive member,
 the dielectric layer on a side of the first surface is joined directly or indirectly to the first electrode sheet through any of fusion-bonding of a part of a material of the dielectric layer (using heat and compression [0077]),
 fusion-bonding of a first fusion-bonding material (90) that is different from the material of the dielectric layer (here the dielectric is cotton) and mechanical engagement of the dielectric layer itself,
 and the dielectric layer on a side of the second surface is joined directly or indirectly to the conductive member through any of fusion-bonding of a part of a material of the dielectric layer and fusion-bonding of a second fusion-bonding material that is different from the material of the dielectric layer. (all the layers are bonded using layers of fusion bonding material (90) between each layer. [0078]).

As for claim 42,
Nakaya teaches the transducer according to claim 41,
 wherein the electrostatic sheet further includes a second electrode sheet (20L) provided with a plurality of second through-holes and disposed on a side of the second surface of the dielectric layer,
 and the dielectric layer (30L) on a side of the second surface is joined directly or indirectly to the second electrode sheet through any of fusion-bonding of a part of a material of the dielectric layer, fusion-bonding of a third fusion-bonding material that is different from the material of the dielectric layer and mechanical engagement of the dielectric layer itself. (all the layers are bonded using layers of fusion bonding material (90) between each layer. [0078]).

As for claim 45,
Nakaya teaches the transducer according to claim 41,
And teaches in figure 2, that the conductive member (10) forms a core body of the transducer.

As for claim 52,
 Nakaya teaches the transducer according to claim 41, wherein the first electrode sheet is stretchable, the dielectric layer is formed from an elastomer, and the electrostatic sheet is stretchable. [0057, 0059].

As for claim 53,
 Nakaya teaches the transducer according to claim 42, wherein the first electrode sheet and the second electrode sheet are stretchable, the dielectric layer is formed from an elastomer, and the electrostatic sheet is stretchable. [0057, 0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Nakano et al. (U.S. 2014/0321675).

As for claim 2,
Nakaya teaches the transducer according to claim 1,
But does not teach that the dielectric layer is formed from a thermoplastic material (it is a cotton [0077]),
 the first fusion-bonding layer applies a part of the dielectric layer as the fusion- bonding material and bonds the respective boundary regions through fusion-bonding of the part of the dielectric layer,
 and the first fusion-bonding layer is formed from the same material constituent as that of the dielectric layer.

As for claim 8,
 Nakaya teaches the transducer according to claim 1,
  the first electrode sheet is stretchable in a surface direction (flexible [0052]),
 and an electrostatic sheet that includes the first electrode sheet and the dielectric layer is stretchable in the surface direction (inherent in the description in paragraphs [0049-0053] because to vibrate the surface must change shape, so must stretch).
Nakaya does not teach that the dielectric layer is formed from an elastomer 
However, Nakano teaches in figure 5 a speaker assembly with a mesh (21/22) sandwiching a flexible dielectric (20) that is an elastomer [0136], where the elastomer can be a thermoplastic. [0012].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the cotton of Nakaya for the elastomer thermoplastic of Nakano in order to eliminate the need for a separate layer of adhesive material. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 46,
Nakaya teaches the transducer according to claim 41,
and teaches that the dielectric layer (30U) is formed in a planar shape with no through-holes,
Nakaya does not teach that the dielectric layer is formed from a thermoplastic material; the dielectric layer on the side of the first surface is joined directly to the first electrode sheet through fusion-bonding of a part of the material of the dielectric layer in a state in which the first electrode sheet is buried therein or that the dielectric layer on the side of the second surface is joined directly or indirectly to the conductive member through fusion-bonding of a part of the material of the dielectric layer
However, Nakano teaches in figure 5, a speaker assembly with a mesh (21/22) sandwiching a flexible dielectric (20) that is an elastomer [0136], where the elastomer can be a thermoplastic. [0012].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the cotton of Nakaya for the elastomer thermoplastic of Nakano in order to eliminate the need for a separate layer of adhesive material. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 49,
Nakaya teaches the transducer according to claim 42,
 And teaches that the dielectric layer is formed into a planar shape with no through-holes (figure 2), and the dielectric is joined directly or indirectly to the conductive member through fusion-bonding of a part of the material of the dielectric layer. [0078].
Nakaya does not teach the dielectric layer is formed from a thermoplastic material, or that the dielectric layer on the side of the first surface is joined directly to the first electrode sheet through fusion-bonding of a part of the material of the dielectric layer in a state in which the first electrode sheet is buried therein,
 and the dielectric layer on the side of the second surface is joined directly to the second electrode sheet through fusion-bonding of a part of the material of the dielectric layer in a state in which the second electrode sheet is buried,
 However, Nakano teaches in figure 5, a speaker assembly with a mesh (21/22) sandwiching a flexible dielectric (20) that is an elastomer [0136], where the elastomer can be a thermoplastic. [0012].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the cotton of Nakaya for the elastomer thermoplastic of Nakano in order to eliminate the need for a separate layers of adhesive material. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Akino et al. (U.S. 8243975).

As for claim 9,
Nakaya teaches the transducer according to claim 1,
But does not teach a minimum opening length of the plurality of first through-holes in the first electrode sheet is equal to or greater than 150 µm.
However, Akino teaches a speaker mesh with a hole diameter of .3mm.
It would have been obvious to one skilled in the art at the effective filing date of this application to use an opening size in the mesh that is designed to pass adequate amplitude at the frequency range the speaker is designed to produce. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Nakaya teaches the transducer according to claim 1,
But does not teach an opening area of the plurality of first through-holes in the first electrode sheet is equal to or greater than 6400 µm2.
However, Akino teaches a speaker mesh with an opening area of at least 6400 um2.  Each hole has an area of (1/2D^2 * PI ½*300^2* 3.14) =70672 um2
It would have been obvious to one skilled in the art at the effective filing date of this application to use an opening size in the mesh that is designed to pass adequate amplitude at the frequency range the transducer is designed to produce/detect. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 20, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya.

As for claim 20.
Nakaya teaches the transducer according to claim 1,
And Nakaya makes a first lead line that is sandwiched between the first inner surface of the first electrode sheet and the body portion of the dielectric layer,
 and that extends from a portion between the first inner surface of the first electrode sheet and the body portion of the dielectric layer to outside. 
It would have been obvious to one skilled in the art at the effective filing date of this application route the connecting wire between the dielectric and the electrode because there are only two possible ways to route a wire, under or over the electrode and one skilled would select from the limited choices without a surprising result.  In addition, one skilled would route the wire under the mesh to prevent accidental snagging and disconnect of the wire during operation. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 21,
Nakaya makes obvious the transducer according to claim 20,
And further makes obvious that a conductive portion of the first lead line is entwined around the first electrode sheet via the first through-holes.
One skilled would use the existing openings to intertwine the wire with the electrode to create a mechanical attachment to improve the strength and ease of solder between the wire and the electrode.

As for claim 22,
Nakaya makes obvious the transducer according to claim 20,
And further makes obvious using a first fixing layer that fixes a conductive portion of the first lead line to the first electrode sheet in an electrically connected state,
 and that is formed from a conductive joining material.
It would have been obvious to one skilled in the art at the effective filing date of this application solder the wire to the electrode because it produces a permanent and strong connections. Using a solder joint would not produce a surprising result.  One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Chiang et al. (U.S. 2012/0014543).

As for claim 43,
Nakaya teaches the transducer according to claim 41,
Nakaya teaches that the electrodes are covered [0020], but does not teach a resin outer layer material that is injection-molded on a side of an outer surface of the electrostatic sheet on a side opposite to the conductive member. 
However, Chiang teaches forming a polymer coating on the electrodes surfaces of a transducer. [0025].
It would have been obvious to one skilled in the art at the effective filing date of this application to add the polymer coating to the device of Nakaya because the polymer protects the metal from the elements. Chiang [0025. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 44,
Nakaya teaches the transducer according to claim 41,
But does not teach a resin inner layer material that is injection-molded on a side of an outer surface of the conductive member, wherein the dielectric layer on a side of the second surface is joined directly or indirectly to the resin inner layer material on a side of an outer surface.
However, However, Chiang teaches forming a polymer coating on the electrodes surfaces of a transducer. [0025]. The coating would contact all of the exposed surfacing including the sides and portion electrode, joining the dielectric where it is exposed by the holes 
It would have been obvious to one skilled in the art at the effective filing date of this application to add the polymer coating to the device of Nakaya because the polymer protects the metal from the elements. Chiang [0025. One skilled in the art would have combined these elements with a reasonable expectation of success

Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach of make obvious the transducer of claim 1 comprising a slit in the electrode sheet which is filled with dielectric that is stretched in the main direction.
Claims 12-19 depend from claim 11 and carry the same novel feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893